[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
By agreement and understanding, the Defendants George Shuster and James Lyons, entered into a partnership agreement, whereby the Defendant Lyons contributed large sums of money to the Defendant Shuster for the purpose of constituting a common fund with which they would jointly purchase property.
By agreement and understanding, each Defendant would hold an undivided one-half interest in property purchased through this arrangement.
By separate deeds, dated August 19, 1975 and June 13, 1973, the Defendant Shuster purchased property consisting of two (2) pieces on Great Hill Road in Ansonia, Connecticut, using money from the aforementioned common fund. (See Plaintiff's Exhibits "A"  "B").
Any and all profits or income derived from said property have been divided equally between Defendant Shuster and Defendant Lyons.
Defendant Shuster had executed a Quit Claim Deed formally conveying an undivided one-half interest in the property described in Exhibits "A" and "B", however, said Deed was not CT Page 2327 recorded on the Ansonia Land Records, nor is its whereabouts known at the present time.
The Defendant Lyons transferred his interest in the aforementioned partnership to the Plaintiff on June 14, 1989, which Transfer of Partnership Interest was recorded in the Ansonia Land Records on June 15, 1989 in Volume 237, Page 344. (See Plaintiff's Exhibit "E").
The Defendant Lyons conveyed his undivided one-half interest in the subject property to the Plaintiff by Quit Claim Deed dated June 14, 1989 and recorded in the Ansonia Land Records on June 15, 1989 in Volume 237, Page 343. (See Plaintiff's Exhibit "D").
The Court finds that Defendant Lyons terminated the partnership by his action of conveying his property interest at Great Hill Road in Ansonia, Connecticut.
The Court directs the remaining partner to wind up the partnership affair under Conn. Gen. Stat. 34-68. Said dissolution shall proceed immediately.
Upon dissolution the Plaintiff Custom Homes shall receive one-half of the value of the property located at Great Hill Road. The remaining assets shall be divided (after all expenses) between both defendants.
The plaintiff can seek redress of the Defendant Lyons for any claim it may seek.
The Defendant Lyons' conflict of interest should not penalize the Defendant Shuster.
BY THE COURT, MANCINI, J.